Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to a non-elected invention without traverse.  Accordingly, claim 11 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Zachary S. Stern on 2/9/2022.

The application has been amended as follows: 
1. (Currently Amendment) An additive manufacturing apparatus for manufacturing a modeled object by applying a material molten by irradiation with a beam to an object to be machined, the additive manufacturing apparatus comprising:
a numerical control device comprising a processing circuitry;

a rotary motor configured to perform a first driving for feeding the material from a supply source of the material toward the object to be machined and a second driving for pulling back the fed material to the supply source by changing relative positions of the material fed from a supply source of the material and the object to be machined, wherein
the processing circuitry configured to control the laser beam source to start lowering a beam output from an output value in accordance with a machining condition at a first time point, control the laser beam source to stop outputting the beam as a result of lowering the beam output at a second time point, and control the rotary motor to switch from the first driving to the second driving at a third time point between the first time point and the second time point, and 

the processing circuitry configured to lower the beam output to a predetermined output level during a period that comes after the first time point and includes the third time point, and maintain the predetermined output level until the third time point, wherein the predetermined output level has a sufficient power to enable a molten pool of the object to be machined and the material molten to be formed on the object to be machined 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-9, and 12 are indicated.
Reference Denney (US 2015/0209913) is the closest prior art. Denney teaches a additive manufacturing apparatus, comprising: a beam source, a rotatry motor configured to feed wire toward a worpiece and retract away from the workpiece, and a controller. However, reference Denney does not teach or suggest the limitation “ the processing circuitry configured to control the laser beam source to start lowering a beam output from an output value in accordance with a machining condition at a first time point, control the laser beam source to stop outputting the beam as a result of lowering the beam output at a second time point, and control the rotary motor to switch from the first driving to the second driving at a third time point between the first time point and the second time point, and the processing circuitry configured to lower the beam output to a predetermined output level during a period that comes after the first time point and includes the third time point, and maintain the predetermined output level until the third time point, wherein the predetermined output level has sufficient power to enable a molten pool of the object to be machined and the material molten to be formed on the object to be machined” in claim 1 without addition programing. Moreover, one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRIS Q LIU/           Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761